Title: To Benjamin Franklin from John Adams, 29 September 1780
From: Adams, John
To: Franklin, Benjamin


Sir
Amsterdam September 29. 1780
Mr Samuel Andrews, formely of Boston lately of Demarara, is going to Paris upon Business, respecting a Vessell taken by the French and carried into Martinico.
He will lay before you his Papers, and hopes for your Countenance, in the Prosecution of his Appeal, altho he claims as a Dutchman. I have the Honour to recommend him to your Excellencys Notice.
I have written to Mr Thaxter to ask the Favour of you to take into your Custody my Books and Trunks of Cloaths.— I dont know but I asked too much; perhaps you may not have Room, without Inconvenience.— If so, Mr Thaxter, will locke all up in Trunks and get, some store for them.
My Affairs will oblige me to stay here, if Mr Laurens dont Arrive: and if he does, it will be proper for me to stay untill I can communicate all that I know to him, at least.—
I have heard often mention of a Letter from your Excellency to the Grand Pensionary of Holland, near a Year ago. It is much esteemed here—but I cant get a sight of it.— I should be glad to support the sentiments in it, as far as I have learned them, but could do it to better Purpose if I Could obtain a Copy, which if there is no material objection to I request of your Excellency.
What this Republick will do in the Northern Confederation is a Question that divides all Parties.— Neither Stadhouderians nor Republicans. Neither Anglomanes nor Francomanes are agreed. Time will shew. I have the Honour to be, &c
John Adams
His Excellency Mr Franklin
 
Endorsed: Answer’d Oct. 8.
Notation: J. Adams. Sept 29. 1780
